DETAILED ACTION
Drawings
The drawings are objected to because it is unclear what element 32 is in the figures.  Where is this referenced in the specification?.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,8,10-16 is/are rejected under 35 U.S.C. 103) as obvious over Nezu et al.
5,586,627 in view of Nezu et al. 6,079,526.
Regarding claim 1 Nezu shows at least in figure 3:
An adjustable vibration damper for a vehicle, the adjustable vibration damper comprising:
an outer tube 51, an intermediate tube 50, and an inner tube 49 that are disposed coaxially;
a compensation chamber 53 between the outer tube 51 and the intermediate tube 50 for
receiving a hydraulic fluid and a gas, wherein the compensation chamber is concentric; a piston
rod 55 having a piston 54 that is positioned movably in the inner tube and that divides an interior of the inner tube into a first working chamber 49b and a second working chamber 49a;
and a first damper valve 67 and a second damper valve 66 that is separate from the first damper

Lacking in Nezu is a specific showing of the first working chamber 49b fluidically connected to the compensation chamber 53 by the first damper valve 67 for adjustment of a pressure stage, and wherein the second working chamber 49a is fluidically connected to the compensation chamber 53 by the second damper valve 66 for adjustment of a traction stage.
However note in figure 19 Nezu ‘627 shows another embodiment in figure 19.
The reference to Nezu (same inventor) shows a similarly constructed vibration damper having
such a connection to the compensation chamber 90 via passages 113,114.  See col 17 lines 27-52.
.	Although not applied see passage 30 in communication with
compensation chamber 4 in Kashiwagi et al. 6,182,805 in a nearly identical valve arrangement to
that of Nezu.
Given the similarity between figure 4 in Nezu ‘526 and figure 19 of Nezu ‘627 it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have extended the teaching in figure 4 of Nezu ‘526 to the embodiment of figure 3 of Nezu ‘627 and provided a passage in the passage member 64 connecting the compensation chamber 53 with the interior of the valves 66 and 67 and thereby connecting the compensation chamber 53 with the first 49b and second working chamber 49a via passage 73 and bypass duct 52 simply to alter or adapt the damping characteristics of the damper to a specific vehicle or application.
Regarding claim 2 these limitations are met.
Regarding claim 8 note the different valves used in the various embodiments. As broadly
claimed, these limitations are considered to be fairly suggested since presumably the
valves/parts are interchangeable.
Regarding claims 10-15 note the ‘bypass ducts’ at 92,93 and at 70,71. Note also the cone
shaped needle valves in the various embodiments which can vary the cross section of the

valve and/or components shown in figure 20 could be interchanged with the valves 66,67 shown
in figure 3.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nezu ‘627/Nezu ‘526 as
applied to claim 1 above, and further in view of Sasse et al. U.S. 2001/0006135.
Regarding claim 3 while Nezu shows a small taper on the upper and lower portions of the outer
tube 51 the reference to Sasse provides a better showing of the claimed limitation in the area of
11.
It would have been obvious to one having ordinary skill in the art at the time the invention was
effectively filed to have provided a more pronounced taper for the compensation chamber 53
simply in the course of the design requirements of the device, or to adjust the volume of the
compensation chamber for different damping characteristics and/or applications.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nezu ‘627/Nezu ‘526 as
applied to claim 1 above, and further in view of Beck et al. 5,848,677.
Regarding claim 4 Nezu ‘627, as modified, lacks specifically showing an axially displaceable
separating element disposed in the compensation chamber 53.
However such an idea is notoriously well known in the art to separate the gas from the liquid, at
least in some instances, as taught by Beck in the several embodiments at 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was
effectively filed to have provided a separating element in the compensation chamber of Nezu,
as taught by Beck at 1, for the reasons above.
Regarding claims 5-7 these limitations are met, as broadly claimed. Note the seals at 10 and 11.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nezu ‘627/Nezu ‘526 as
applied to claim 1 above, and further in view of Nandyal U.S. 2004/0262107.

would have been obvious during the method chosen for manufacturing the device. See Nandyal
figure 3 and valve 232.
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. Applicant’s primary argument is that:
 Nezu #627 does not disclose that the “lower cylinder chamber 49b” is fluidically connected to the “reservoir chamber 53” by the “contraction side damping force adjusting mechanism 67.” Rather, Nezu #627 explicitly states that “[t]he lower cylinder chamber 49b is communicated with the reservoir chamber 53 through the base valve 59.” Nezu #627 col.8 I1.23-25 (emphasis added). Nezu #627 elsewhere states that “the reservoir chamber 53 is communicated with the lower cylinder chamber 49b through a reservoir passage 65 extending axially through the passage member 64 via the base valve 59.” Nezu #627 col.8 11.49-52 (emphasis added). Cited Figure 3 in Nezu #627 shows this fluidic connection through the “base valve 59” and “passage member 64”—independent of the “contraction side damping force adjusting mechanism 67.” Nezu #627, Fig. 3. 
	Upon further review, the examiner agrees with applicants that Nezu ‘627 does not anticipate the claimed subject matter since there is no (direct) fluid connection between the chambers 49a,49b, the valves 66,67, and the compensation chamber 53.
	However the claims were also rejected alternatively under 35 U.S.C. 103 as being obvious over Nezu ‘627 in view of Nezu ‘526 (same inventor).  Since the inventions of Nezu show strong overlap in both purpose and structure between figures 4 and 19 and desire a predetermined damping force over the entire piston speed range of the absorber.  This simply could depend upon the particular application or vehicle the absorber is adapted to.
	Therefore the rejection under 35 U.S.C. 103 is maintained to be proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657